Allowable Subject Matter
Claims 1-8, 10-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a payload retrieval system comprising a UAV having a payload receptacle, a payload coupling apparatus and a payload guiding member positioned in an underside of the UAV for guiding, during retrieval of a payload having tapered upper walls and an upwardly extending handle, at least part of the payload into the payload receptacle to enable the payload coupling apparatus positioned within the payload receptacle to be secured to the handle of the payload, wherein the payload guiding member includes inwardly tapered walls on an interior of the payload guiding member that are configured to conform to the tapered upper walls of the payload.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KEITH L DIXON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/BRIAN M O'HARA/Primary Examiner, Art Unit 3642